1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   RANDY JAMES GEREN,                              )   Case No.: 1:19-cv-01662-DAD-SAB (PC)
                                                     )
12                    Plaintiff,                     )
                                                     )   ORDER DENYING PLAINTIFF’S MOTION TO
13          v.                                           STAY THE PROCEEDINGS, AND GRANTING
                                                     )   EXTENTION OF TIME TO PAY THE FILING
14                                                   )   FEE IN FULL
     R. FISHER, et.al.,
                                                     )
15                    Defendants.                    )   [ECF No. 9]
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Randy James Geren is appearing pro se in this civil rights action pursuant to 42
19   U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s request to stay the proceedings or grant an extension of
21   time to submit the $400.00 filing fee in full, filed December 17, 2019.
22          The United States Supreme Court has indicated that “the power to stay proceedings is
23   incidental to the power inherent in every court to control the disposition of the causes on its docket
24   with economy of time and effort for itself, for counsel, and for litigants. How this can best be done
25   calls for the exercise of judgment, which must weigh competing interests and maintain an even
26   balance. Landis v. North American Co., 299 U.S. 248, 254-55 (1936). “[T]he proponent of the stay
27   bears the burden of establishing its needs.” Clinton v. Jones, 520 U.S. 681, 706 (1997).
28   ///
                                                         1
1             At this juncture, the Court finds that Plaintiff has failed to show that a stay of these

2    proceedings is necessary. However, on the basis of good cause, the Court will grant Plaintiff thirty

3    days to submit the filing fee in full.

4             Accordingly, it is HEREBY ORDERED that:

5             1.      Plaintiff’s motion to stay the proceedings is denied; and

6             2.      Plaintiff is granted thirty (30) days from the date of service of this order to submit the

7                     $400.00 filing fee in full.

8
9    IT IS SO ORDERED.

10   Dated:        December 19, 2019
11                                                        UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            2
